Case 3:14-cr-00306-WHA Document 926 Filed 10/06/20 Page 1 of 10
Case 3:14-cr-00306-WHA Document 926 Filed 10/06/20 Page 2 of 10
Case 3:14-cr-00306-WHA Document 926 Filed 10/06/20 Page 3 of 10
Case 3:14-cr-00306-WHA Document 926 Filed 10/06/20 Page 4 of 10
Case 3:14-cr-00306-WHA Document 926 Filed 10/06/20 Page 5 of 10
Case 3:14-cr-00306-WHA Document 926 Filed 10/06/20 Page 6 of 10
Case 3:14-cr-00306-WHA Document 926 Filed 10/06/20 Page 7 of 10
Case 3:14-cr-00306-WHA Document 926 Filed 10/06/20 Page 8 of 10
14-cr-00306-WHA Document 926 Filed 10/06/20 Pag
4-cr-00306-WHA Document 926 Filed 10/06/20 Page
